Case: 14-30130      Document: 00513246375         Page: 1    Date Filed: 10/26/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-30130
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 26, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MICHAEL WAYNE DAVIS, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:13-CR-26-1


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       In his direct appeal to this Court last year, the defendant argued that
the residual clause of the Armed Career Criminal Act was unconstitutionally
vague and thus void. The defendant acknowledged that this argument was
forcelosed by existing circuit precedent. See United States v. Gore, 636 F.3d




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30130    Document: 00513246375    Page: 2   Date Filed: 10/26/2015


                                No. 14-30130

728, 742 (5th Cir. 2011). We thus rejected his argument and affirmed the
judgment.
      The defendant then filed a petition for certiorari, which the Supreme
Court granted after its decision in Johnson v. United States, 135 S. Ct. 2551
(June 26, 2015).     The Supreme Court vacated our previous ruling and
remanded for consideration in light of Johnson, which concluded that the
residual clause is vague and thus void.
      The Armed Career Criminal Act was applied to the defendant based on
a finding that a prior conviction qualified under the residual clause. That
resulted in application of a fifteen-year mandatory minimum sentence. Absent
application of the Armed Career Criminal Act, the defendant faced a statutory
maximum of ten years.     In this direct appeal, we therefore VACATE the
judgment of the district court and REMAND for resentencing in light of
Johnson.




                                      2